 



EXHIBIT 10.8
(WEBSIDESTORY LOGO) [a18225a1822500.gif]
November 21, 2005
Andrew Greenhalgh
[INTENTIONALLY OMITTED]
[INTENTIONALLY OMITTED]
Dear Dru:
WebSideStory is pleased to offer you the position of Vice President/General
Counsel reporting to Jeff Lunsford, President and CEO. Our offer is based on the
following terms and conditions:

  •   A start date of December 19, 2005.     •   A bi-weekly salary in the
amount of $7,692.30 ($200,000 on an annual basis.)     •   Eligibility for a
$50,000 annual bonus in 2006. Details of the 2006 bonus plan will be provided in
January of 2006.     •   Nonqualifying stock options (NSOs) to purchase 40,000
shares of the Company’s common stock, vesting over 4 years with the first 25%
not vesting until your first anniversary with the Company. These options will be
subject to the terms and conditions of the Company’s 2004 Equity Incentive Plan.
    •   A change-in-control agreement substantially in the form of exhibit A.

You are also eligible to participate in WebSideStory’s benefit plans including
medical, dental, life, and disability insurance. You will receive two weeks of
accrued vacation for the first two years of employment, accelerating to three
weeks of vacation accrual the third year of employment. Additionally,
WebSideStory offers an on-site fitness center, tuition reimbursement, 401(k)
plan, credit union, and other attractive benefits. Further information about the
Company’s benefits will be provided to you on your first day.
Due to the enactment of the Immigration Reform and Control Act of 1986, this
offer is contingent on your ability to produce acceptable documentation
verifying your eligibility to work in the United States. You will be required to
present the necessary documents on the day you begin work at WebSideStory.
Additionally, a condition of this offer and of your employment with WebSideStory
is the maintenance of the confidentiality of WebSideStory’s proprietary and
confidential information and compliance with the Company’s policies and
procedures as set forth in its Employee Handbook. Accordingly, you will be
required to execute the Company’s Employee Confidentiality and Inventions
Agreement and the Employee Handbook on your first day of employment.
If you wish to accept our offer of employment, please sign and return the
enclosed copy of this letter in the enclosed envelope to me (or, confidential
fax: 858-546-0697.) Your signature below will indicate your understanding that
no other promises or representations have been
WebSideStory, Inc. 10182 Telesis Court, San Diego, CA 92121 | [P] 858.546.0040 |
[F] 858.546.0480

 



--------------------------------------------------------------------------------



 



(WEBSIDESTORY LOGO) [a18225a1822500.gif]
made to you and that you understand that you will be an at-will employee. Either
party may end the relationship at any time. This offer is not a contract of
employment, and the terms of employment are subject to change.
We are excited to have you join WebSideStory and know that it will be a mutually
rewarding working relationship.
Very truly yours,

     
      /s/ SHERYL ROLAND
   
 
   
 
   
Sheryl Roland
   
Vice President, Human Resources
   

Acceptance
I have read, understand, and accept the foregoing terms and conditions of my
offer of employment. I further understand that while my job duties, title,
compensation and benefits may change over time without a written modification of
this agreement, the “at-will” term of my employment (i.e., my right and
WebSideStory’s right to terminate our employment relationship at any time, with
or without cause) is a term of employment which cannot be altered or modified
except in writing signed by me and the President/CEO of WebSideStory. I
understand and agree that any contrary representation or agreements, which may
have been made to me, are superseded by this offer and my acceptance of the
same.
     Approved and accepted:

     
           /s/ ANDREW GREENHALGH
   
 
Andrew Greenhalgh
   

WebSideStory, Inc. 10182 Telesis Court, San Diego, CA 92121 | [P] 858.546.0040 |
[F] 858.546.0480

 



--------------------------------------------------------------------------------



 



(WEBSIDESTORY LOGO) [a18225a1822500.gif]
EXHIBIT A
CHANGE IN CONTROL AGREEMENT
[INTENTIONALLY OMITTED]
WebSideStory, Inc. 10182 Telesis Court, San Diego, CA 92121 | [P] 858.546.0040 |
[F] 858.546.0480

 